--------------------------------------------------------------------------------

Exhibit 10.2


Amended and Restated Expense Sharing Agreement


This Amended and Restated Expense Sharing Agreement (“Amended Agreement”) is
made as of the 23rd day of November, 2016 between G.research, LLC (formerly
Gabelli & Company, Inc.) (“the Firm”) and GAMCO Investors,  Inc. (“GBL”), a
Delaware corporation headquartered in Rye, New York which serves as paymaster of
certain shared payroll expenses and certain shared non-payroll expenses.


WHEREAS, on September 4, 2008, the Firm and GBL entered into an Expense Sharing
Agreement formalizing and setting forth the arrangements under which GBL
provided paymaster function to the Firm; and


WHEREAS, on July 16, 2012, the Firm and GBL amended and restated such Expense
Sharing Agreement of September 4, 2008; and


WHEREAS, the Firm and GBL now desire to further amend and restate such Expense
Sharing Agreement of July 16, 2012;


NOW THEREFORE, in consideration of the promises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto, each intending to be legally bound
hereby, agree as follows:


1.          The Firm shall maintain copies of this Amended Agreement pursuant to
SEC Rules 17a-3 and 17a-4 and all related supporting documents provided by GBL.
The Firm has notified the Financial Industry Regulatory Authority (“FINRA”) of
its entry into this Amended Agreement, and shall notify FINRA promptly of any
future amendment or restatement of this Amended Agreement and/or the Firm’s
entry into any new or additional expense sharing agreement.


2.          In the capacity of a corporate utility, GBL shall serve as paymaster
of payroll expenses for the Firm for those shared employees (who work partially
for the Firm and partially for affiliated entities) who are employees of GBL
entities. For certain shared employees who are instead employees of Associated
Capital Group, Inc. (“AC”) or its affiliates, who perform services for and
receive compensation from the Firm, Gabelli & Company Investment Advisers, Inc.
(“GCIA”) (formerly Gabelli Securities Inc.) (a subsidiary of AC) serves as the
paymaster, and this is covered in the separate Expense Sharing Agreement between
and among the Firm and GCIA. GBL was the parent of GCIA prior to the formation
of AC and the spin-off transaction (“the Spin-off’) that took place in November
2015, and there remain employees who have shared roles across the two public
companies (AC and its subsidiaries and GBL and its subsidiaries) pursuant to
transition services agreements between these two entities. GCIA is the payroll
paymaster for AC entities.


1

--------------------------------------------------------------------------------

3.          When incurred, payroll expenses related to the Firm shall be
properly reflected as part of its general ledger, and the proper backup
documentation related to the expense shall be maintained by the Firm.


4.           Payroll expenses payable by GBL that are unpaid and attributable 
to the Firm shall be included in the Firm’s net capital computation by
adjustments which reduce net capital and increase its aggregate indebtedness by
the amount of such unpaid expenses, if applicable. This includes both (a)
compensation expense and related payroll taxes and benefits which are allocated
to the Firm for professional staff performing duties related entirely to the
Firm; and (b) those compensation expenses and related payroll taxes and benefits
which relate to professional staff who serve more than one entity and whose
compensation is therefore allocated to the Firm as well as to GBL, AC, and/or
GBL’s or AC’s affiliates as provided below. The Firm shall reimburse GBL monthly
for these expenses.


5.         With regard to shared professional staff, compensation  and related
costs, except  as noted below for Restricted Stock Awards and Employee Stock
Options, shall be apportioned to the Firm based on allocation of each staff
member’s services, which allocation shall reflect appropriate and fair relative
usage of the services by the Firm and by GBL, AC and/or other affiliates of the
Firm. More specifically, the Firm shall have apportioned to it base salary,
bonuses, and related payroll and benefit costs (FICA, health insurance, etc... )
of teammates based on a schedule of the percentages that each such teammate
spends working for all of the various affiliated  entities for which GBL serves 
as paymaster (the Firm among them). That schedule shall  be  reviewed  on a
periodic basis (ideally semiannually) for all teammates by senior management of
AC, GBL, and  the Firm to ensure that the allocations continue to be appropriate
and also on a one-off basis when a staff member’s role changes at any time
during the year. This allocation methodology by percentage shall relate to base
salary and bonuses, whereas variable compensation shall be a direct allocation
to the business where the related revenue is earned.


6.          Restricted Stock Awards (“RSA’s”) and Employee Stock Options that
are granted from time to time by GBL are deemed to be wholly compensation
expense of GBL. Accordingly, compensation expense and related payroll taxes
recorded by GBL for RSAs and Employee Stock Options shall not be part of the
allocation of payroll expenses to the Firm.


7.          Firm payroll expenses paid by GBL shall generally be reimbursed to
GBL by the Firm each month as part of the payroll intercompany settlement
process, and all payroll expenses attributable to the Firm either accrued or
paid shall be included in reports filed by the Firm with FINRA or the SEC;
provided, however, that to the extent any payroll costs attributable to the Firm
are paid by GBL and are not included in reports filed by the Firm with FINRA or
the SEC, such expenses shall be recorded by the Firm on a separate Schedule of
Costs and maintained pursuant to SEC Rule 17a-4.


2

--------------------------------------------------------------------------------

8.          GBL shall also serve as paymaster of certain shared non-payroll
expenses, for its subsidiary and certain affiliated entities, including the
Firm, in the capacity of a corporate utility and pursuant to the Transition
Services Agreement entered into at the time of the Spin-off. GBL’s paymaster
function shall encompass those expenses billed on shared invoices relating to
the Firm as well as to GBL and/or its affiliates and to AC and/or its
affiliates, as provided below. Shared expenses that are primarily for GBL
entities are normally paid by GBL as paymaster, whereas shared expenses that are
primarily for AC entities are normally paid by AC as paymaster. There is a
separate expense sharing agreement between the Firm and AC for those expenses
for which it is the paymaster.


GBL’s paymaster function shall encompass those expenses billed on certain shared
invoices relating to the Firm as well as to GBL and/or its affiliates or AC
and/or its affiliates, as provided below.


9.           When incurred, expenses related to the Firm shall be properly
reflected as part of its general ledger, and the proper backup documentation
related to the expense shall be maintained by the Firm.


10.         Expenses payable by GBL that are unpaid and attributable to the Firm
shall be included in the Firm’s net capital computation by adjustments  which
reduce the Firm’s net capital and increase its aggregate indebtedness by the
amount of such unpaid expenses, if applicable. The Firm shall reimburse GBL
monthly for these expenses.


11.         The Firm is legally obligated to vendors for expenses billed
directly to it. For those expenses due on shared invoices related to the Firm
and billed to GBL and/or an affiliate, and then billed by GBL and/or affiliate
to the Firm, GBL and/or affiliate billed by the vendor is legally obligated to
that vendor for the expenses.


12.        With regard to shared invoices, certain expenses shall be apportioned
to the Firm based on various allocation methodologies as set forth below, which
shall reflect appropriate and fair relative usage of the goods and services by
the Firm and its employees. These allocation methodologies shall be reviewed by
management of the Firm and of GBL on a periodic basis to insure continued
appropriateness.




a.
Rent shall be allocated to AC and subsidiaries (including the Firm) based on the
sub-lease agreement effective 4/1/16 between AC and GBL. Rental expense shall
then be apportioned to the Firm based on the amount of square footage occupied
by the Firm’s allocated staff.


b.
General office expenses such as supplies, telephone, and courier shall be
allocated to the Firm based on headcount relative to other GBL and its
affiliates’ and other AC and its affiliates’ headcount.


c.
IT services shall be allocated to the Firm based on users relative to other GBL
and its affiliates’ and other AC and its affiliates’ users.


d.
Health insurance shall be allocated based on the Firm’s participating staff and
in percentages related to their payroll allocation as discussed above.



3

--------------------------------------------------------------------------------

13.         All Firm expenses paid by GBL shall generally be reimbursed to GBL 
by the Firm at each month-end as part of the intercompany settlement process,
and all expenses attributable to the Firm either accrued or paid shall be
included in reports filed by the Firm with FINRA or the SEC; provided, however,
that to the extent any operating expenses attributable to the Firm are paid by
GBL and are not included in reports filed by the Firm with FINRA or the SEC,
such expenses shall be recorded by the Firm on a separate Schedule of Costs and
maintained pursuant to SEC Rule l 7a-4.


14.         GBL shall permit inspections of its books/records by FINRA and other
regulatory organizations having jurisdiction thereof regarding the payment of
payroll and payroll related expenses and the payment or allocation of
non-payroll expenses, which are proportionately attributed to the Firm. GBL
shall provide the Firm with copies of payroll allocation methodologies used by
GBL, with copies of expense allocation methodologies for non-payroll expenses,
and with copies of invoices paid by GBL on behalf of the Firm.


15.         The Firm shall have no obligation, direct or indirect, to reimburse
or otherwise compensate GBL or any other party for the expenses related to
activities of the Firm other than as provided in this Amended Agreement or in
the separate expense sharing agreements executed by the Firm and AC and by the
Firm and GCIA.


4

--------------------------------------------------------------------------------

Governing Law.


This Agreement is intended to be performed primarily in the State of New York,
and the laws of the State of New York will control any questions concerning the
validity or interpretation of this Agreement.


Counterparts.


This Agreement may be executed as counterparts, each of which will constitute an
original and all of which, when taken together, will constitute one agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


G.research, LLC (dba Gabelli & Company)
 
By:
/s/ Maria Gigi
       
Maria Gigi
     
Controller & Financial and Operations Principal









GAMCO Investors, Inc.
 
By:
/s/ Diane M. LaPointe
       
Diane M. LaPointe
     
Co-Chief Accounting Officer





5

--------------------------------------------------------------------------------